Citation Nr: 1529852	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  09-09 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an upper back disorder, to include cervicalgia and cervical sprain with muscle spasm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The Veteran served on active duty from August 1987 to October 2007.

This case comes before the Board of Veterans' Appeals (Board) from March 2008 and July 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefits sought on appeal.

The Veteran originally requested a Board hearing in her March 2009 substantive appeal; however, the Veteran subsequently withdrew the request.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e).

In December 2012, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The issues of entitlement to service connection for a low back and bilateral knee disorder were remanded in December 2012 along with the claim currently on appeal.  Following development conducted pursuant to the Board's December 2012 remand, the AOJ granted service connection for those disorders in a March 2013 rating decision.  As such is a complete grant of those benefits sought on appeal, those issues are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Here, VA provided the Veteran with an examination of her spine in February 2013.  The examiner diagnosed a cervical sprain with muscle spasm, but opined that "I did not find any medical visits for the cervical spine.  If I missed any and Adjudication can flag it, I would be happy to review it."  Upon review, the Board finds multiple treatment records for the Veteran's cervical spine disorder, which are listed below.  Thus, remand is required in order for the examiner to provide an addendum opinion.

As the appeal is being remanded for development, the AOJ should ask the Veteran to identify any additional, pertinent medical treatment that she has received for her claimed disorder, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that she identify any outstanding VA and non-VA records pertaining to her upper back disorder, to include cervicalgia and cervical sprain with muscle spasm, that are not already of record.  Thereafter, take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that she may submit additional lay statements from herself and other individuals who have knowledge of the nature and onset of her symptoms of her upper back disorder, to include cervicalgia and cervical sprain with muscle spasm.

3.  After physically or electronically associating any pertinent, outstanding records, the claims file should be returned to the February 2013 VA examiner.  The examiner should opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's upper back disorder, to include cervicalgia and cervical sprain with muscle spasm, had its clinical onset in service, or is at least as likely as not related to any symptoms, treatment or events of service.

In making her determination, the examiner should consider the following treatment records from the Veteran's service:

* A September 2007 record from the 305th Medical Group, McGuire AFB [Air Force Base], Chiropractic Clinic, listing a September 7, 2012 onset date for upper back and neck pain.  The Veteran rated the pain as "8" and stated that "Now it's better."  Cervical spine range of motion was within normal limits.

* Five Tricare records, dated September 2007 and October 2007, listing a diagnosis of cervicalgia and showing chiropractic manipulation treatment (CMT).

4.  After providing the Veteran adequate time to respond, and after conducting any further development deemed warranted, readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and her representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




